Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
Claims 7-14 and 18 are pending and under examination in the instant office action. 

Claim Objections
Claim 12 is objected to because of the following informalities:  typographical errors. The name of the compound in lines 2-4 should be corrected from “2,4,6-trimethyl-1,4-dihydro-pyridine-3,5- dicarboxylic acid 5-[2-(3,4-dichlorophenyl) sulfanethyl ester 3-[1,3-di-(4- morpholinyl)-2-propyl-1-ester (LAU-0901)” to -- 2,4,6-Trimethyl-1,4-dihydro-pyridine-3,5-dicarboxylic acid 5-[2-(3,4-dichloro phenoxy)]ethyl ester 3-[1,3-di-(4-morpholinyl)-2-propyl-1-ester (LAU-0901)-- in view of the name (LAU-0901) and the structure. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US6566359 (hereafter, Bazan) in view of US 2002/0169158 (hereafter, Hunt).
Bazan discloses a compound of the following formula:
    PNG
    media_image1.png
    108
    281
    media_image1.png
    Greyscale
 as antagonists of an intracellular platelet activating factor ("PAF")-binding site wherein R’ is 1,3-di-(4-morpholinyl)-2-propyl;  R" is 3,4-dichlorophenyl or  4-butoxyphenyl;  n is 2 or 3;  and X is an atom of oxygen or sulfur, which 
    PNG
    media_image2.png
    232
    398
    media_image2.png
    Greyscale
 (LAU-0901). The compound (LAU-0901) has the greatest activity (lowest IC50) among the tested compounds for the antagonistic activity (Example 15, column 16, lines 50-56 and Table 2, and Figs. 5a, 6-8, and 12c). Bazan further discloses a pharmaceutical composition comprising the compound or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier (col 5, lines 57-62 and claim 18). Also, Bazan teaches that a pharmaceutical composition comprising an amount of the compound or a pharmaceutically acceptable salt thereof, effective to protect neurons from injury due to activation of platelet-activating factor, and a pharmaceutically acceptable carrier (claim 18). In addition, it teaches that the pharmaceutically acceptable salt is an acid addition salt such as dihydrochloride salt (col 5, lines 27-34 and claim 3). Furthermore, Bazan states that PAF, a potent phospholipid messenger, is released during ischemic insults to the brain and after seizures (col 2, lines 39-40). 
Bazan further teaches that the daily dose of the active substance depends on the type of administration and, in general, is between 25 and 100 mg if administered orally and between 0.1 and 50 mg per dose if administered intravenously; in clinical practice, the dosage will be adjusted for the particular patient and may vary with age, weight, and response of the patient; and the above dosages are exemplary of an average case but can be increased or lowered if merited (col 6, lines 9-17). Specifically, Bazan discloses administering LAU-0901 in an amount 
Bazan does not specifically teach the use of the PAF antagonist such as LAU-0901 for treating or inhibiting a brain tumor or a pathological effect thereof by selecting a subject in need of such treatment wherein the subject has been diagnosed with a brain tumor or a pathological effect of a brain tumor.  
A novel use of platelet-activating factor antagonists that bind to intracellular PAF binding sites has been discovered and these intracellular-binding platelet-activating factor antagonists were found to inhibit both in vivo and in vitro tumor growth and angiogenesis where the angiogenesis is stimulated by basic fibroblast growth factor as evidenced by Hunt (abstract and claim 1). It was known in the art that platelet-activating factor (PAF) is a membrane-derived second messenger that is a potent mediator of inflammatory, ischemic, and immunological responses and is rapidly produced in tissues in response to injury and other forms of stimulation ([0006]). Hunt further teaches that the compound may also be effective against tumors of neurological origin such as neuroblastomas and glioblastomas ([0081] and claim 8).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the antagonists of PAF-binding site (e.g., LAU-0901) taught by Bazan for treating a brain tumor such as glioblastoma because the antagonists of PAF-binding site were taught to be useful for treating such brain tumors by inhibiting both in vivo and in vitro tumor growth and angiogenesis as evidenced by Hunt.  Thus, 
With regard to the step of selecting a subject in need of treatment wherein the subject has been diagnosed with a brain tumor or a pathological effect of a brain tumor recited in instant claims, implicitly in any disclosure of giving a treatment to a patient with a condition is first determining/diagnosing that the patient has the condition. Therefore, the subject under treatment has been diagnosed prior to applying the treatment. A person of ordinary skill in the art is a healthcare provider which first diagnosed patients with a condition and then treats them with an appropriate drug. This is what a person of ordinary skill in the corresponding art does.
As to claim 18, the prior art does not explicitly teach the compound is an R-enantiomer, an S-enantiomer, or a combination thereof, however such a limitation was inherent in the prior art’s disclosure because said chirality or racemic mixture is present in the prior art's compound. One of ordinary skill in the art would have recognized that the compound has a chiral center and thus would be present in an R-enantiomer, an S- enantiomer, or a combination thereof (racemic mixture). Thus, use of one or another stereoisomer or its racemic mixture by the skilled artisan would have seen as prima facie obvious. 
	
Conclusion
No claims are allowed. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611